Citation Nr: 1434367	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.Connally, Associate Counsel


INTRODUCTION

The Veteran had service from July 1993 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in St. Louis, Missouri, that denied service connection for lower back pain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain a new medical examination and opinion.  

In short, the Veteran asserts that his current degenerative disc disease is related to lower back pain incurred during service.  In statements supporting his claim, he states that he hurt his back lifting heavy objects when he was in service, and, indeed, his DD 214 shows he was a food service specialist.  Thus, the Board finds his statements to be probative to the extent they report his experiences in service. 

While the Veteran was afforded a VA examination in August 2010, the examiner based his negative opinion regarding the etiology of the Veteran's degenerative disc disease on a finding of "no real documentation of back problems while on active duty."  The Board finds that the opinion of the VA examiner is insufficient as its underlying rationale relies solely on the lack of documented treatment following service without addressing the Veteran's lay assertions of treatment (both at home and in clinical settings) since service.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").  

Furthermore, it appears that there is, potentially, some level of lower back pain symptoms in the record, and that the recent VA examination did not adequately describe the Veteran's prior lower back pain complaints noted in earlier service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  When VA undertakes the responsibility to afford a VA examination, it must ensure that the actual examination is adequate to address the contended issue on appeal.  Thus, further development is needed. 38 C.F.R. § 19.9 (2013).

With consideration of the above, the Board finds that a supplemental VA medical opinion is warranted to address whether the Veteran has degenerative disc disease as a result of in-service lower back pain or any other incident that is related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified.  Obtain any outstanding records, to include all relevant VA treatment records since the rating decision was issued in September 2010, related to the Veteran's lower back pain and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file. 

2.  After the above development, schedule the Veteran for a VA examination of his lower back.  After the examination, the examiner should provide a supplemental opinion that identifies all of the Veteran's current low back diagnoses.  Furthermore:

For each diagnoses identified, state whether the disorder is at least as likely as not related to service (i.e., a 50 percent probability or greater), to include in-service complaints of lower back pain. Include a complete rationale for any and all conclusions reached.  The examiner must consider and discuss the Veteran's assertions of continuity of symptoms of low back pain since service.

3.  Readjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

